                Case 1:18-cr-00382-JEB Document 9-2 Filed 05/07/19 Page 1 of 1



                      GOVERNMENT OF THE DISTRICT OF COLUMBIA
                           DEPARTMENT OF CORRECTIONS
                                             •          T*r



                                             D O O
                                             THB DHPARTMKNT
                                             OF OORRECTIONS




TO;            Whom it IVIay Concern


FROIVl:         Robert Greene, MHS, DAPA

                Transitional Assistance Program Unit Coordinator

DATE:          April 23, 2019

SUBJECT:        Referral




This letter is written in support of Participant Leon Brady who demonstrated successful participation in
the Transitional Assistance Program formerly Re-entry at CTF. Participant Leon Brady demonstrated
a positive attitude and behavior, the willingness to follow directions, listen, and communicate his
feelings in an effective manner. Mr. Brady has earned in good standing this recommendation for his
participation inthe Transitional Assistance Program.

Mr. Brady participated in Life Skills- Employment, Decision Making, Values and Principles, Anger
Management and Criminal Thinking. Leon has attended workshops In Money Matters and Lorton Art,
Inc.

If you have any further questions or concerns, please contact me by email or phone regarding this
matter, Robert.Greene@ DC.gov or phone (202) 790-6703. We appreciate your support in the effort
of Men who have a desire to change their lives.

Yours Truly,


Robert Greene, Transitional Assistance Program Unit Coordinator
